EXHIBIT 10.4

INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement (the “Agreement”) is made as of this 8th day of
March, 2012, among Western Digital Corporation, a Delaware corporation (the
“Company”), and Hitachi, Ltd., a company incorporated under the laws of Japan
(the “Investor”).

WHEREAS, the Company, Western Digital Ireland, Ltd., a corporation organized
under the laws of the Cayman Islands and an indirect wholly owned subsidiary of
the Company (the “Buyer”), the Investor, and Viviti Technologies Ltd., a company
incorporated under the laws of the Republic of Singapore and a wholly-owned
subsidiary of the Investor (“Viviti”), are parties to that certain Stock
Purchase Agreement, dated as of March 7, 2011 (as amended, through the date
hereof, the “Stock Purchase Agreement”), pursuant to which the Investor will
receive from the Buyer on the Closing Date Twenty Five Million
(25,000,000) shares of the Company’s Common Stock (the “Shares”) as a portion of
the consideration for the sale of the Investor’s stock in Viviti; and

WHEREAS, in connection with the Stock Purchase Agreement and the transfer of the
Shares to the Investor, the parties desire to enter into this Agreement in order
to establish certain rights and restrictions relating to the Investor’s
ownership of the Shares.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. The following terms shall have the following meanings:

“13D Group” means any partnership, limited partnership, syndicate or other
group, as those terms are used within the meaning of Section 13(d)(3) of the
Exchange Act.

“Action” means any action, suit, proceeding, hearing, order, charge, complaint,
claim, arbitration or investigation at Law or in equity, or before any
Governmental Entity.

“Affiliate” means any Person now or hereafter controlling, controlled by or
under common control with another Person.

“Agreement” has the meaning set forth in the Preamble.

“Beneficial Owner,” “Beneficial Ownership,” “Beneficially Own” or “Beneficially
Owned” shall refer to the concept of “beneficial ownership” in Rule 13d-3
promulgated under the Exchange Act.

“Board” or “Board of Directors” means the Board of Directors of the Company.

“brokers’ transaction” has the meaning ascribed to such term under Rule 144(g)
under the Securities Act.



--------------------------------------------------------------------------------

“Business Day” means a day, other than Saturday, Sunday or public holidays in
the United States of America.

“Buyer” has the meaning set forth in the Recitals.

“Change of Control” means the existence or occurrence of any of the following:
(i) the sale, conveyance or disposition by the Company of more than fifty
percent (50%) of the Company’s assets; (ii) the consolidation, merger or other
business combination of the Company with or into any other entity, unless,
immediately after such consolidation, merger or other business combination,
shareholders of the Company immediately prior to the consummation of the
transaction continue to own Equity Securities representing, directly or
indirectly, more than fifty percent (50%) of the aggregate voting rights of such
new or surviving entity; or (iii) the acquisition by any Person, whether singly
or as part of a 13D Group, as a result of one transaction or a series of
transactions over time, of Equity Securities representing, directly or
indirectly, more than fifty percent (50%) of the aggregate voting rights of the
Company. For purposes of this definition, a sale of more than fifty percent
(50%) of the Company’s assets includes a sale of more than fifty percent
(50%) of the aggregate value of the assets of the Company and its Affiliates or
the sale of equity interests of one or more of the Company’s Affiliates with an
aggregate value in excess of fifty percent (50%) of the aggregate value of the
Company and its Affiliates or any combination of methods by which more than
fifty percent (50%) of the aggregate value of the Company and its Affiliates is
sold.

“Closing” has the meaning set forth in the Stock Purchase Agreement.

“Closing Date” has the meaning set forth in the Stock Purchase Agreement.

“Common Stock” means the Common Stock of the Company, par value 0.01 United
States dollars.

“Company” has the meaning set forth in the Preamble.

“Company Indemnitees” has the meaning set forth in Section 4.06(b).

“Company Supported Distribution” means a public underwritten offering by the
Company of Registrable Securities that is designated by the Investor as a
“Company Supported Distribution” in the applicable Shelf Take-Down Notice or
Demand Notice.

“Competitors” has the meaning set forth in Section 3.03(b)(i).

“Competitor List Letter” has the meaning set forth in Section 3.03(b)(i).

“Competitor Transferees” has the meaning set forth in Section 3.03(b)(i).

“Demand Notice” has the meaning set forth in Section 4.02(a).

“Demand Registration” has the meaning set forth in Section 4.02(a).

“Demand Registration Statement” has the meaning set forth in Section 4.02(a).

 

2



--------------------------------------------------------------------------------

“Election Meetings” has the meaning set forth in Error! Reference source not
found.

“Equity Securities” of the Company means any capital stock or other equity
interests of the Company, any securities convertible into, exercisable for or
exchangeable for capital stock or other equity interests of the Company, and any
other rights, warrants or options to acquire any of the foregoing securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor federal statute, and the rules and regulations thereunder, all as the
same shall be in effect from time to time.

“Existing Shelf Registration Statement” has the meaning set forth in
Section 4.01(a).

“FINRA” means the Financial Industry Regulatory Authority.

“FIRPTA Certificate” has the meaning set forth in Section 3.03(e).

“Governmental Entity” means any supranational, foreign, domestic, federal,
territorial, state, county, city, township or other local governmental
authority, or any regulatory, self-regulatory, administrative or other agency,
instrumentality, court, government organization, quasi-governmental
organization, mediator, arbitrator or arbitral forum (whether public or
private), commission, tribunal thereof, or any political or other subdivision,
department or branch of any of the foregoing, or any private body exercising any
tax, regulatory or governmental or quasi-governmental authority.

“Indemnified Party” has the meaning set forth in Section 4.06(c).

“Indemnifying Party” has the meaning set forth in Section 4.06(c).

“Investor” has the meaning set forth in the Preamble.

“Investor Designee Termination Event” has the meaning set forth in Section 2.06.

“Investor Designee” and “Investor Designees” have the meanings set forth in
Section 2.01.

“Investor Indemnitees” has the meaning set forth in Section 4.06(a).

“Law” means any foreign or domestic constitutional provision, act, statute or
other law, ordinance, rule, regulation or interpretation of any Governmental
Entity and any binding and enforceable decree, injunction, judgment, order,
ruling, assessment, writ, doctrine, assessment or arbitration award or similar
form of decision or determination issued by a Governmental Entity.

 

3



--------------------------------------------------------------------------------

“Lockup Period” means, with respect to the Shares Beneficially Owned by the
Investor, the period commencing on the date of this Agreement and ending on the
day that is one (1) year from the date of this Agreement.

“Losses” shall have the meaning set forth in Section 4.06(a).

“Other Securities” means the Common Stock or other securities of the Company
which the Company is registering pursuant to a Registration Statement covered by
ARTICLE 4.

“Permitted Acquisition” has the meaning set forth in Section 3.01(a).

“Permitted Transfer” has the meaning set forth in Section 3.03(d).

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, association, joint stock company, trust, joint
venture, unincorporated organization, any other business organization or entity,
or Governmental Entity.

“Piggyback Notice” has the meaning set forth in Section 4.03(a).

“Piggyback Registration” has the meaning set forth in Section 4.03(a).

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.

“Registrable Securities” means the Shares acquired by the Investor pursuant to
the Stock Purchase Agreement, as well as any shares of Common Stock or other
securities issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange generally for, or in replacement
generally of, such Shares or other Registrable Securities and any securities
issued in exchange for such Shares or other Registrable Securities in any
merger, reorganization, consolidation, share exchange, recapitalization,
restructuring or other comparable transaction of the Company. As to any
particular Registrable Securities, once issued such securities shall cease to be
Registrable Securities when (i) a Registration Statement with respect to the
sale by the Investor has been declared or deemed effective by the SEC and such
securities have been disposed of pursuant to such effective Registration
Statement, (ii) such securities have been otherwise Transferred (other than
pursuant to Section 3.03(d)(i) and in accordance with Section 6.04), (iii) such
securities shall have ceased to be outstanding or (iv) such securities have been
or could all be sold in a single transaction without volume or other limitations
pursuant to Rule 144 (or any similar provisions then in force) under the
Securities Act.

“Registration Expenses” has the meaning set forth in Section 4.04(a).

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

4



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
federal statute, and the rules and regulations thereunder, all as the same shall
be in effect from time to time.

“Shares” has the meaning set forth in the Preamble.

“Shelf Date” has the meaning set forth in Section 4.01(a).

“Shelf Registration Statement” has the meaning set forth in Section 4.01(a).

“Shelf Take-Down Notice” has the meaning set forth in Section 4.01(b).

“Significant Subsidiary” means a significant subsidiary (as defined under the
Exchange Act) of the Company.

“Standstill Period” means the period commencing on the Closing Date and
continuing until the earlier to occur of (i) a Change of Control or (ii) the
date which is 90 days following the termination of the Investor’s rights
pursuant to Section 2.06.

“Stock Purchase Agreement” has the meaning set forth in the Recitals.

“Suspension Period” has the meaning set forth in Section 4.05(a)(ii).

“Transfer” means (i) sell, assign, give, pledge, encumber, hypothecate,
mortgage, exchange or otherwise dispose, (ii) grant to any Person any option,
right or warrant to purchase or otherwise receive, or (iii) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences or other rights of ownership.

“Viviti” has the meaning set forth in the Recitals.

ARTICLE 2

BOARD REPRESENTATION

Section 2.01 Investor Designee Appointment and Nomination Right. The Investor
shall have the right, but not the obligation, to designate two nominees to serve
as directors of the Company (each, an “Investor Designee” and, together, the
“Investor Designees”). In the event the Investor determines to designate the
initial Investor Designees, the Investor shall notify the Company in writing of
the names of the initial Investor Designees. Promptly following receipt by the
Company of all documentation reasonably requested by the Company in connection
with the appointment of the initial Investor Designees, the Company shall
increase the size of the Board by two, and fill the resulting vacancies with the
initial Investor Designees in accordance with the Company’s Bylaws. Thereafter,
the Company shall (a) include the Investor Designees in its slate of nominees
for election to the Board of Directors at each annual or special meeting of

 

5



--------------------------------------------------------------------------------

stockholders of the Company following the Closing at which directors are to be
elected and at which the seats held by the Investor Designees are subject to
election (such annual or special meetings, the “Election Meetings”) and
(b) recommend that the Company’s stockholders vote in favor of the election of
the Investor Designees, support the Investor Designees for election in a manner
no less favorable than the manner in which the Company supports its other
nominees, and otherwise use commercially reasonable efforts to cause the
election of the Investor Designees to the Board of Directors at each of the
Election Meetings. The foregoing appointment and nomination rights will be
subject to the Investor Designees satisfying the Company’s Board Qualifications
(as defined in Section 2.03); provided that, if an Investor Designee does not
meet the Board Qualifications, (i) the Company will not nominate a replacement
candidate in place of the rejected Investor Designee (unless the Investor does
not nominate a replacement candidate pursuant to its rights in the following
clause (ii) within the time period stated in such clause), and (ii) the Investor
shall have the right (if exercised as promptly as reasonably practicable and in
any event within 30 days) to nominate a replacement candidate in place of the
rejected Investor Designee until such time as an Investor Designee that meets
the Board Qualifications is put forward by the Investor.

Section 2.02 Vacancies. At any time prior to an Investor Designee Termination
Event, if an Investor Designee who has been duly elected to the Board resigns
from the Board, is removed (with or without cause) pursuant to applicable Law or
the Company’s Bylaws, fails to satisfy the Board Qualifications, dies or
otherwise cannot or is not willing to stand for reelection or to continue to
serve as a member of the Board, the Company shall use commercially reasonable
efforts to cause the vacancy to be filled by a new Investor Designee prior to or
concurrent with any further meeting or action by the Board.

Section 2.03 Board Qualifications. Each Investor Designee shall, at the time of
nomination and at all times thereafter until such individual’s service on the
Board of Directors ceases, (a) meet any applicable requirements under applicable
Law, stock exchange rules or the Company’s corporate governance policies to be a
member of the Board of Directors, (b) be an executive officer or former
executive officer of the Investor, (c) not be an officer or director of any
Competitor or Competitor Transferee, and (d) prior to being nominated, agree to
comply with the requirements of this Section 2.03 (the “Board Qualifications”).
The Company shall not revise or amend the Board Qualifications in a manner that
has the intent or effect of adversely affecting the nomination or election of an
Investor Designee (by for instance, adding requirements that all directors meet
citizenship or independence requirements that would disqualify Persons known by
the Company to be the Investor’s probable designees).

Section 2.04 Compensation, Indemnification and Insurance. Investor Designees
shall be entitled to the same retainer, equity compensation or other fees or
compensation, including travel and expense reimbursement, paid to the
non-employee directors of the Company for their services as a director,
including any service on any committee of the Board. For so long as an Investor
Designee continues to serve as a director and for a period of six (6) years
thereafter, the Company shall, to the extent permitted by applicable Laws,
indemnify such Investor Designees and shall maintain in full force and effect
directors’ and officers’ liability insurance in reasonable amounts from
established and reputable insurers to the same extent it now indemnifies and
provides insurance for the non-executive members of the Board of Directors. In
all directors’ and officers’ insurance policies, each Investor Designee shall be
covered as an insured in such a manner as to provide the Investor Designee with
rights and benefits under such insurance policies no less favorable than
provided to the other non-executive directors of the Company.

 

6



--------------------------------------------------------------------------------

Section 2.05 Committees. Unless otherwise agreed to by the Board of Directors,
the Investor Designees shall not be appointed to or otherwise gain membership on
any of the Board committees.

Section 2.06 Termination of Investor Designee Rights. Notwithstanding the
foregoing:

(a) the Investor’s rights under this ARTICLE 2 with respect to one of the
Investor Designees shall terminate automatically at the end of the second full
calendar year following the Closing Date; and

(b) all of the Investor’s rights under this ARTICLE 2 shall terminate
automatically (in the case of (i) and (ii)) or following written notice from the
Company (in the case of (iii)) upon the earliest to occur of:

(i) the Investor ceasing to Beneficially Own at least fifty percent (50%) of the
Shares received pursuant to the Stock Purchase Agreement;

(ii) if the Investor has first sold at least ten percent (10%) of the Shares
received pursuant to the Stock Purchase Agreement, the Investor ceasing to
Beneficially Own at least five percent (5%) of the total issued and outstanding
Common Stock; or

(iii) any (A) breach by the Investor of the provisions of ARTICLE 3 of this
Agreement or (B) material breach by the Investor of the Non-Competition
Agreement between the parties entered into upon the Closing of the transactions
contemplated by the Stock Purchase Agreement, provided that in the case of (B),
if such breach is a Remediable Breach (as such term is defined in the
Non-Competition Agreement) and such breach is cured pursuant to the dispute
resolution procedures set forth in Section 4 thereof, then such breach shall not
be an Investor Designee Termination Event (as defined below) hereunder.

(each of the events described in subsections (a) and (b) of this Section 2.06
are referred to as an “Investor Designee Termination Event”). The Investor shall
cause any applicable Investor Designee to tender his resignation from the Board
of Directors promptly upon the occurrence of an Investor Designee Termination
Event.

Section 2.07 Non-Transferability. The Investor may not Transfer to any Person
all or any portion of its rights under this ARTICLE 2 under any circumstances,
notwithstanding the Transfer of all or any portion of the Shares.

 

7



--------------------------------------------------------------------------------

ARTICLE 3

INVESTOR RESTRICTIONS

Section 3.01 Standstill. During the Standstill Period and unless otherwise
approved by the Board of Directors (excluding any Investor Designees), the
Investor will not, and will cause each of its Affiliates, directors, officers or
employees not to, directly or indirectly, acting alone or as part of a 13D
Group:

(a) acquire or agree, offer, seek or propose, whether by purchase, tender or
exchange offer, by joining any 13D Group or otherwise, to acquire ownership of
any, (x) of the businesses or material assets of the Company or any Significant
Subsidiary (except for any transaction in the ordinary course of business),
(y) any Equity Securities or any equity securities of any Significant
Subsidiary, or (z) rights or options to acquire such ownership other than
(i) the delivery of the Shares pursuant to the Stock Purchase Agreement,
(ii) the acquisition of the Company’s securities as a result of any stock
splits, stock dividends or other distributions or recapitalizations or offerings
made available by the Company to holders of Common Stock, including rights
offerings, (iii) any acquisition of the Company’s securities approved by the
Board of Directors (excluding any Investor Designees), or (iv) any acquisition
of the Company’s securities pursuant to a Permitted Transfer (each event listed
in clauses (i) through (iv), a “Permitted Acquisition”);

(b) engage in any “solicitation” (within the meaning of the Exchange Act) of
proxies or consents relating to the election of directors with respect to the
Company, or become a “participant” in any “election contest” (both within the
meaning of the Exchange Act) seeking to elect directors not nominated by the
Board of Directors, other than the Investor Designees, or call, or seek or
propose to call, any meeting of the Company’s shareholders in connection
therewith;

(c) in any manner, agree, attempt, seek or propose to deposit any securities of
the Company or any rights to acquire (whether currently, upon lapse of time,
following the satisfaction of any conditions, upon the occurrence of any event
or any combination of the foregoing) any Equity Securities of the Company in any
voting trust or similar arrangement;

(d) form or join in the formation of a 13D Group (other than a 13D Group
consisting only of the Investor and its Affiliates) with respect to any Equity
Securities or equity securities of any Significant Subsidiary, or grant to any
Person any proxy with respect to the exercise of voting rights with respect to
the Shares; or

(e) publicly announce any intention, plan or arrangement or finance (or arrange
financing for) any Person in connection with any of the foregoing.

Section 3.02 Permitted Actions.

(a) The restrictions set forth in Section 3.01(a)–Section 3.01(e) shall cease to
have effect if any of the following occurs (provided, that if any event
described in this Section 3.02 occurs and, during the following 12 months, none
of the transactions described below has been consummated, then the restrictions
set forth in Section 3.01 shall thereafter resume and continue to apply in
accordance with their terms):

(i) in the event that the Company enters into a definitive agreement for a
merger, consolidation or other business combination transaction as a result of
which the stockholders of the Company immediately prior to the consummation of
such transaction would not own (including Beneficial Ownership) more than fifty
percent (50%) of the aggregate voting rights of the surviving entity;

 

8



--------------------------------------------------------------------------------

(ii) in the event that a tender offer or exchange offer for more than 50% of the
Common Stock is commenced by any Person (and not involving any breach of
Section 3.01) which tender offer or exchange offer, if consummated, would result
in a Change of Control, and the Board of Directors recommends that the
stockholders of the Company tender their shares in response to such offer within
ten (10) Business Days after the commencement thereof or such longer period as
shall then be permitted under U.S. federal securities Laws; or

(iii) in the event that the Company makes any public announcement indicating
that it is actively pursuing a Change of Control, and such announcement is not
disavowed by the Company pursuant to a public announcement made within two
Business Days of such first announcement.

(b) Notwithstanding the foregoing, this Section 3.02 shall not restrict or
otherwise apply to the activities of any Investor Designee in such Person’s
capacity as a director of the Company, acting in good faith and in satisfaction
of such Person’s duties to the Company in such capacity.

Section 3.03 Dispositions.

(a) Lockup Period. The Investor agrees that during the Lockup Period, without
the prior written consent of the Company, the Investor shall not, and shall not
authorize, permit or direct its subsidiaries or Affiliates to, directly or
indirectly, Transfer any of the Shares.

(b) Competitor Transferees.

(i) During the term of this Agreement, the Investor agrees that it shall not,
and shall not allow any of its Affiliates to, Transfer, directly or indirectly,
any of the Shares knowingly to any Person identified in that certain competitor
list letter (the “Competitor List Letter”), dated as of the Closing Date, and
provided to the Investor at the Closing, as such letter may be amended from time
to time in accordance with Section 3.03(b)(ii) (collectively, “Competitors”), or
to any Affiliate of any such Person (Competitors and their respective Affiliates
collectively, “Competitor Transferees”), and any such Transfer shall be null and
void; provided, however, that the foregoing shall not prohibit any sale of
Shares through brokers’ transactions to a Person who the Investor has no reason
to believe is a competitor (and, for the avoidance of doubt, Investor shall have
no duty of inquiry in connection with such brokers’ transactions).

(ii) The Competitor List Letter identifies the Competitors as of the date
hereof. The Company may amend the Competitor List Letter following the date
hereof to add or remove Competitors from such Competitor List Letter, each such
amendment to be effective upon delivery of written notice thereof to the
Investor, provided that (x) any Person so added to the Competitor List Letter as
a Competitor must be a material direct competitor of the Company in one of its
principal lines of business, as determined in good faith by the Company,
(y) there shall not be more than ten (10) Competitors in total identified on the
Competitor List Letter at any time, and (z) the Company may not amend the
Competitor List Letter (A) prior to the six month anniversary of the Closing, or
(B) more than twice per each twelve-month period thereafter.

 

9



--------------------------------------------------------------------------------

(c) 5% Threshold. During the term of this Agreement, the Investor agrees that it
shall not, and shall not allow any of its Affiliates to, Transfer, directly or
indirectly, any of the Shares knowingly to any member of a 13D Group and any
such Transfer shall be null and void; provided, however, that the foregoing
shall not prohibit any sale of Shares through brokers’ transactions to a Person
who the Investor has no reason to believe is a member of a 13D Group (and, for
the avoidance of doubt, Investor shall have no duty of inquiry in connection
with such brokers’ transactions).

(d) Permitted Transfers. Notwithstanding the foregoing, the following Transfers
of the Shares shall be permitted at any time (each a “Permitted Transfer”):

(i) by the Investor to any of its Affiliates and by any Affiliate of the
Investor to any other Affiliate of the Investor, provided that prior to and as a
condition to any such Transfer, (A) the Company is furnished with written notice
of the name and address of such Affiliate and the Shares Transferred, and
(B) such Affiliate agrees in writing to be bound by and subject to the terms and
conditions of this Agreement; and provided, further, that, with respect to any
Transfer of registration rights under ARTICLE 4 in connection with any Permitted
Transfer under this Section 3.03(d)(i) prior to and as a condition to any such
Transfer, such Affiliate agrees to designate the Investor as its exclusive
representative, agent and attorney-in-fact to exercise all of its rights
thereunder pursuant to a written agreement in form reasonably satisfactory to
the Company; or

(ii) by the Investor to a third party pursuant to a tender offer, exchange
offer, merger, consolidation or other transaction (A) which is recommended to
the stockholders of the Company by the Board of Directors; or (B) in the case of
a merger or other business combination transaction, which has been approved by
the stockholders of the Company.

(e) Real Property Interests. In connection with a subsequent disposition of
Shares, the Investor may request a certification, in accordance with applicable
Treasury Regulations, to the effect that (i) any interests in the Company do not
constitute “U.S. real property interests” within the meaning of section
897(c)(1) of the Internal Revenue Code of 1986, as amended and (ii) the Company
is not, and has not been during the shorter of (A) the 5 years preceding the
date of the certification or (B) the Investor’s holding period for the Shares, a
United States real property holding corporation within the meaning of section
897(c)(2) of the Code (a “FIRPTA Certificate”). Upon the request of a FIRPTA
Certificate by the Investor, the Company agrees to execute and deliver such
FIRPTA Certificate within 10 days of such request, unless the Company
determines, after reasonable diligence, that it cannot execute the certification
because it cannot certify as to the information contained in clauses (i) or
(ii). The Company’s obligation under this Section 3.03(e) shall continue until
such time as the Investor has disposed of all of the Shares received pursuant to
the Stock Purchase Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE 4

REGISTRATION RIGHTS

Section 4.01 Shelf Registration.

(a) On or before the expiration of the Lockup Period (the “Shelf Date”), so long
as the Company is eligible to do so, the Company shall file with the SEC a
Registration Statement providing for registration and resale, on a continuous or
delayed basis pursuant to Rule 415 under the Securities Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC, of all of the Registrable Securities, provided that such obligation
shall be satisfied if the Company shall have in effect an automatically
effective shelf registration statement on Form S-3ASR (or any comparable or
successor form or forms then in effect) (an “Existing Shelf Registration
Statement”) as of the Shelf Date (any such registration statement, a “Shelf
Registration Statement”) that covers resale of the Registrable Securities;
provided, further, that for the avoidance of doubt, the existence of an Existing
Shelf Registration Statement shall not have any effect on the restrictions set
forth in Section 3.03. The Shelf Registration Statement shall be on Form S-3 (or
any comparable or successor form or forms then in effect) under the Securities
Act; provided, however, that if the Company is a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act) at the time of filing of the Shelf
Registration Statement with the SEC, such Shelf Registration Statement shall be
designated by the Company as an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act). The Company shall use its
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective under the Securities Act until the Investor no longer
holds any Registrable Securities. If the Shelf Registration Statement is not on
Form S-3ASR, the Company shall use commercially reasonable efforts to cause the
Shelf Registration Statement to become effective, as promptly as practicable,
but in no event later than one hundred twenty (120) days following the filing of
the Shelf Registration Statement.

(b) The Investor agrees that if it wishes to sell Registrable Securities
pursuant to a Shelf Registration Statement and related Prospectus, it will do so
in accordance with this Section 4.01(b) and Section 4.05. In the event the
Investor wishes to sell Registrable Securities pursuant to a Shelf Registration
Statement and related Prospectus, whether in an underwritten offering or
otherwise that would require action by the Company pursuant to
Section 4.01(b)(i), the Investor agrees to notify the Company of such intent (a
“Shelf Take-Down Notice”) and shall deliver a Shelf Take-Down Notice at least
twenty (20) Business Days prior to any intended distribution of Registrable
Securities under the Shelf Registration Statement, it being agreed that if the
Investor intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall reasonably cooperate with the Investor to facilitate such distribution,
including the actions required pursuant to Section 4.05(a)(viii) and, if a
Company Supported Distribution is requested, Section 4.05(a)(xiv). From and
after the date the Shelf Registration Statement is declared or deemed effective,
the Company shall, as promptly as practicable after the date of the Shelf
Take-Down Notice:

 

11



--------------------------------------------------------------------------------

(i) if required by applicable Law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
Law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file any other required
document so that the Investor is named as a selling security holder in the Shelf
Registration Statement and the related Prospectus in such a manner as to permit
the Investor to deliver or be deemed to have delivered such Prospectus to
purchasers of Registrable Securities in accordance with applicable Law and, if
the Company shall file a post-effective amendment to the Shelf Registration
Statement, use commercially reasonable efforts to cause such post-effective
amendment to be declared or deemed effective under the Securities Act as
promptly as practicable;

(ii) provide the Investor copies of any documents filed pursuant to
Section 4.01(b)(i); and

(iii) notify the Investor as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 4.01(b)(i); provided, however, that if such Shelf Take-Down Notice is
delivered during a Suspension Period, the Company shall so inform the Investor
and shall take the actions set forth in clauses (i) and (ii) above promptly upon
expiration of the Suspension Period in accordance with Section 4.05; provided,
further, that the Investor shall not be entitled to deliver to the Company more
than one (1) Shelf Take-Down Notice in any twelve (12) month period and each
Shelf Take-Down Notice may only be made if the sale of the Registrable
Securities covered thereby is reasonably expected to result in aggregate gross
cash proceeds in excess of Fifty Million Dollars ($50,000,000) (without regard
to any underwriting discount or commission) and, provided, further, that the
Investor shall not be entitled to request more than three (3) Company Supported
Distributions in the aggregate. A Shelf Take-Down Notice may not be made without
the Company’s prior written consent (not to be unreasonably withheld, delayed or
conditioned) if the sale of the Registrable Securities covered thereby is
reasonably expected to exceed the greater of (i) the value of twelve million
five hundred thousand (12,500,000) Shares at the time of the sale or (ii) Five
Hundred Million Dollars ($500,000,000).

(c) If any of the Registrable Securities to be sold pursuant to a Shelf
Registration Statement are to be sold in a firm commitment underwritten offering
which underwritten offering was initially requested by the Investor pursuant to
a Shelf Take-Down Notice, and the managing underwriter of such underwritten
offering advises the Investor that it is their good faith opinion that the total
number or dollar amount of Registrable Securities proposed to be sold in such
offering, together with any Other Securities proposed to be included by the
Company or holders thereof which are entitled to include securities in such
Registration Statement, exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be so included, together
with all such Other Securities, then there shall be included in such firm
commitment underwritten offering the number or dollar amount of Registrable
Securities and such Other Securities that in the opinion of such managing
underwriter can be sold without so adversely affecting such offering, and such
number of Registrable Securities and Other Securities shall be allocated for
inclusion as follows:

(i) first, the Registrable Securities for which inclusion in such underwritten
offering was requested by the Investor; and

 

12



--------------------------------------------------------------------------------

(ii) second, among the Company and any holders of Other Securities, pro rata,
based on the number of Other Securities proposed to be included in such
underwritten offering by the Company and the number of Other Securities
Beneficially Owned by each such holder of Other Securities;

(d) The Investor shall have the right to notify the Company that it has
determined that the Shelf Take-Down Notice be abandoned or withdrawn, in which
event the Company shall promptly abandon or withdraw all activities undertaken
in connection with such offering with respect to Registrable Securities, and
such withdrawn Shelf Take-Down Notice shall not count against the limit of Shelf
Take-Down Notices or Company Supported Distributions, as applicable; provided,
however, that the Company shall not be required to pay for expenses of any
registration proceeding begun pursuant to Section 4.01(a), which has been
subsequently abandoned or withdrawn pursuant to this Section 4.01(d) at the
request of the Investor, and shall be reimbursed by the Investor for reasonable
and documented out-of-pocket expenses (including legal fees and printing
expenses) so incurred, unless the withdrawal is based upon material adverse
information concerning the Company that the Company has not publicly disclosed
in compliance with applicable securities Laws at least five (5) Business Days
prior to the Company’s receipt of such withdrawal request.

(e) In the event that the SEC sets forth a limitation on the securities that may
be registered on a particular Shelf Registration Statement, the Company may
reduce the number of securities to be registered on such Shelf Registration
Statement to such number of securities as allowed by the SEC.

Section 4.02 Demand Registration.

(a) At any time following the expiration of the Lockup Period, if the Company is
unable to file, cause to be effective or maintain the effectiveness of a Shelf
Registration Statement as required under Section 4.01, the Investor shall have
the right, by delivering a written notice to the Company (a “Demand Notice”), to
require the Company to register under and in accordance with the provisions of
the Securities Act the number of Registrable Securities Beneficially Owned by
the Investor and requested by such Demand Notice to be so registered (a “Demand
Registration”); provided, however, that the Company shall not be required to
effect more than three (3) Demand Registrations for underwritten offerings
pursuant to this Section 4.02(a); provided, further, that the Investor shall not
be entitled to deliver to the Company more than two (2) Demand Registrations in
any twelve (12) month period; and provided, further, that a Demand Registration
may not be made until at least one hundred and twenty (120) days after the date
of a prior Demand Registration, and, in any event, a Demand Notice may only be
made if the sale of the Registrable Securities requested to be registered by the
Investor is reasonably expected to result in aggregate gross cash proceeds in
excess of Fifty Million Dollars ($50,000,000) (without regard to any
underwriting discount or commission); and provided, further, that the Investor
shall not be entitled to request more than three (3) Company Supported
Distributions in the aggregate (including underwritten Demand Registrations). A
Demand Registration may not exceed the greater of (i) the value of twelve
million five hundred thousand (12,500,000) Shares or (ii) Five Hundred Million
Dollars ($500,000,000) without the Company’s prior written consent (not to be
unreasonably withheld, delayed or conditioned). A Demand Notice shall also
specify the expected method or methods of disposition of the applicable

 

13



--------------------------------------------------------------------------------

Registrable Securities. Following receipt of a Demand Notice, the Company shall
use commercially reasonable efforts to file, as promptly as reasonably
practicable, but not later than ninety (90) Business Days after receipt by the
Company of such Demand Notice, a Registration Statement relating to the offer
and sale of the Registrable Securities requested to be included therein by the
Investor in accordance with the methods of distribution elected (a “Demand
Registration Statement”) and shall use commercially reasonable efforts to cause
such Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof, but in no event later than one
hundred twenty (120) days following the date of filing the Registration
Statement, it being agreed that if the Investor intends to distribute any
Registrable Securities by means of an underwritten offering it shall promptly so
advise the Company and the Company shall cooperate with the Investor to
facilitate such distribution, including the actions required pursuant to
Section 4.05(a)(viii) and, if a Company Supported Distribution is requested,
Section 4.05(a)(xiv).

(b) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter of such underwritten offering advises the Investor in
writing that it is their good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering, together
with any Other Securities proposed to be included by the Company or holders
thereof which are entitled to include securities in such Registration Statement,
exceeds the total number or dollar amount of such securities that can be sold
without having an adverse effect on the price, timing or distribution of the
Registrable Securities to be so included together with all such Other
Securities, then there shall be included in such firm commitment underwritten
offering the number or dollar amount of Registrable Securities and such Other
Securities that in the opinion of such managing underwriter can be sold without
so adversely affecting such offering, and such number of Registrable Securities
and Other Securities shall be allocated for inclusion as follows:

(i) first, the Registrable Securities for which inclusion in such underwritten
offering was requested by the Investor; and

(ii) second, among the Company and any holders of Other Securities, pro rata,
based on the number of Other Securities proposed to be included in such
underwritten offering by the Company and the number of Other Securities
Beneficially Owned by each such holder of Other Securities;

(c) In the event of a Demand Registration, the Company shall be required to
maintain the continuous effectiveness of the applicable Registration Statement
for a period of at least thirty (30) days after the effective date thereof or
such shorter period in which all Registrable Securities included in such
Registration Statement have actually been sold.

(d) The Investor shall have the right to notify the Company that it has
determined that the Registration Statement relating to a Demand Registration be
abandoned or withdrawn with respect to Registrable Securities, in which event
the Company shall promptly abandon or withdraw such Registration Statement with
respect to Registrable Securities and such abandoned or withdrawn registration
shall not count against the limit of Demand Registrations or Company Supported
Distributions, as applicable; provided, however, that the Company shall not be

 

14



--------------------------------------------------------------------------------

required to pay for expenses of any registration proceeding begun pursuant to
Section 4.02(a), which has been subsequently abandoned or withdrawn pursuant to
this Section 4.02(d) at the request of the Investor, and shall be reimbursed by
the Investor for reasonable and documented out-of-pocket expenses (including
legal fees and printing expenses) so incurred, unless the withdrawal is based
upon material adverse information concerning the Company that the Company has
not publicly disclosed at least five (5) Business Days prior to the Company’s
receipt of such withdrawal request.

(e) Notwithstanding anything contained herein to the contrary, with the prior
written consent of the Investor (which consent shall not be unreasonably
withheld, conditioned or delayed), the Company shall be entitled to coordinate
(but not in violation of Section 4.02) any offerings under this Section 4.02
with any offerings to be effected pursuant to similar agreements with the
holders of Other Securities, including, if practicable, by filing one
Registration Statement for all Other Securities.

(f) The Investor may not make a Demand Registration in the event that a Shelf
Registration Statement is effective and covers the number of Registrable
Securities that the Investor wishes to sell.

(g) In the event that the SEC sets forth a limitation on the number of
securities to be registered in a particular Demand Registration, the Company may
reduce the number of securities to be registered in such Demand Registration to
such number of securities as allowed by the SEC.

Section 4.03 Piggyback Registration.

(a) At any time following the expiration of the Lockup Period, if the Company
proposes to file a registration statement under the Securities Act with respect
to an offering (i) by the Company for its own account (other than a registration
statement (A) on Form S-4, Form S-8 or any successor forms thereto, (B) filed
solely in connection with any employee benefit, dividend reinvestment, or any
other similar plan or (C) for the purpose of effecting a rights offering
afforded to all holders of the Shares) or (ii) for the account of any of its
security holders, the Company will give the Investor written notice of such
filing at least ten (10) Business Days’ prior to the anticipated filing date
(the “Piggyback Notice”). The Piggyback Notice shall offer the Investor the
opportunity to include in such registration statement the number of Registrable
Securities (for purposes of this Section 4.03, “Registrable Securities” shall be
deemed to mean solely securities of the same type as those proposed to be
offered for the account of the Company or its security holders) as they may
request (a “Piggyback Registration”). Subject to Section 4.03(b), the Company
shall include in each such Piggyback Registration all Registrable Securities
with respect to which the Company has received a written request from the
Investor for inclusion therein within five (5) Business Days after notice has
been given to the Investor. The Company shall be required to maintain the
effectiveness of the Registration Statement for a Piggyback Registration for a
period of at least thirty (30) days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold.

 

15



--------------------------------------------------------------------------------

(b) If any of the securities to be registered pursuant to the registration
giving rise to the Investor’s rights under this Section 4.03 are to be sold in
an underwritten offering, the Investor shall be permitted to include all
Registrable Securities requested to be included in such registration in such
offering on the same terms and conditions as the securities of the Company or
its security holders included therein; provided, however, that if such offering
involves a firm commitment underwritten offering and the managing underwriter of
such underwritten offering advises the Investor in writing that it is their good
faith opinion that the total number or dollar amount of Registrable Securities
proposed to be sold in such offering, together with all Other Securities that
the Company and any other Persons having rights to participate in such
registration intend to include in such offering, exceeds the total number or
dollar amount of such securities that can be sold without having an adverse
effect on the price, timing or distribution of the Registrable Securities to be
so included together with all such Other Securities, then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities and such Other Securities that in the opinion
of such managing underwriter can be sold without so adversely affecting such
offering, and such number of Registrable Securities and Other Securities shall
be allocated for inclusion as follows:

(i) first, all Other Securities being sold by the Company or by any Person
(other than the Investor) exercising a contractual right to demand registration
pursuant to which such registration statement was filed;

(ii) second, to the Investor, and

(iii) third, among any other holders of Other Securities.

(c) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 4.03 prior to the effectiveness of the
related Registration Statement and shall have no obligation to register any
Registrable Securities in connection with such registration, except to the
extent provided herein. The Registration Expenses of such withdrawn Piggyback
Registration shall be borne by the Company in accordance with Section 4.04. The
Investor shall have the right to withdraw its request for inclusion of its
Registrable Securities in any Piggyback Registration by giving written notice to
the Company of its request to withdraw at least two (2) Business Days prior to
the planned effective date of the related Registration Statement; provided,
however, that the Company shall not be required to pay for expenses relating to
the proposed inclusion of the Investor’s Registrable Securities in such
Piggyback Registration, and shall be reimbursed by the Investor for reasonable
and documented out-of-pocket expenses (including legal fees and printing
expenses) so incurred, unless the withdrawal is based upon material adverse
information concerning the Company that the Company has not publicly disclosed
in compliance with applicable securities Laws at least five (5) Business Days
prior to the Company’s receipt of such withdrawal request.

(d) In the event that the SEC sets forth a limitation on the number of
securities that may be registered in a particular Piggyback Registration, the
Company may reduce the number of securities to be registered in such Piggyback
Registration to such number of securities as allowed by the SEC.

 

16



--------------------------------------------------------------------------------

Section 4.04 Registration Expenses.

(a) Expenses of the Company. Except to the extent otherwise provided herein, in
connection with registrations pursuant to Section 4.01, Section 4.02, or
Section 4.03, the Company shall pay all of the registration expenses incurred in
connection with the registration thereunder (the “Registration Expenses”),
including, without limitation, all: (i) reasonable registration and filing fees,
(ii) Financial Industry Regulatory Authority, Inc. fees, (iii) printing
expenses, (iv) fees and disbursements of the Company’s counsel, (v) blue sky
fees and expenses, (vi) expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration, (vii) expenses incurred in connection with making road
show presentations and holding meetings with potential investors and (viii) up
to fifty thousand dollars ($50,000) of reasonable fees and disbursements of one
firm of attorneys acting as counsel of the Investor.

(b) Expenses of the Investor. The Investor shall be responsible for (i) any
allocable underwriting fees, discounts or commissions, (ii) any allocable
commissions of brokers and dealers, (iii) fees and disbursements of the
Investor’s counsel other than as provided in Section 4.04(a), and (iv) capital
gains, income and transfer taxes, if any, relating to the sale of Registrable
Securities of the Investor.

Section 4.05 Registration Procedures.

(a) In connection with the registration of any Registrable Securities pursuant
to this Agreement, the Company will keep the Investor advised in writing as to
the initiation of each such registration and the Company will:

(i) Use commercially reasonable efforts to keep each Registration Statement
continuously effective during the period such Registration Statement is required
to remain effective pursuant to the terms of this Agreement; upon the occurrence
of any event that would cause the Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
to be effective and usable for resale of Registrable Securities during the
period such Registration Statement is required to remain effective pursuant to
the terms of this Agreement, the Company shall file promptly an appropriate
amendment to the Registration Statement, a supplement to the Prospectus or a
report filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act, in the case of clause (A), correcting any such misstatement or
omission, and, in the case of either clause (A) or (B), the Company shall use
commercially reasonable efforts to cause such amendment to be declared or deemed
effective and the Registration Statement and the related Prospectus to become
usable for their intended purposes as soon as practicable thereafter.

(ii) Notwithstanding anything to the contrary contained herein, the Company may
delay filing or suspend the effectiveness of a Registration Statement and the
Investor’s right to sell thereunder (each such period, a “Suspension Period”) if
(A) the Company is pursuing an acquisition, merger, reorganization, disposition
or similar transaction and the Company determines in good faith that the
Company’s ability to pursue or consummate such a transaction would be materially
adversely affected by any required disclosure of such transaction in the
registration statement, or (B) the Company has experienced some other material
non-public event the disclosure of which at such time could reasonably be
expected to materially adversely affect the Company; provided that the Company
may not take any action pursuant to this Section 4.05(a) for a period of time in
excess of 120 days in the aggregate in any twelve (12) month period.

 

17



--------------------------------------------------------------------------------

(iii) Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective during the period provided herein.

(iv) Advise the Investor, promptly (which notice pursuant to clauses (B) through
(D) below shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension
and promptly thereafter notified the Investor of such remediation):

(A) when the Prospectus or any Prospectus supplement or post-effective amendment
is proposed to be or has been filed, and, with respect to the Registration
Statement or any post-effective amendment thereto, when the same has become
effective;

(B) of any request by the SEC or any other Governmental Entity received by the
Company for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto;

(C) of the issuance by the SEC of any stop order received by the Company
suspending the effectiveness of the Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Registrable Securities for offering or sale in any jurisdiction, or the
threatening or initiation of any proceeding for any of the preceding purposes;

(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; or

(E) of the existence of any fact or the happening of any event, during the
pendency of a distribution of Registrable Securities pursuant to a Registration
Statement, that makes any statement of a material fact made in such Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading.

 

18



--------------------------------------------------------------------------------

(v) Unless any Registrable Securities shall be in book-entry form only,
cooperate with the Investor to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends (unless required by applicable securities Laws), and enable
such Registrable Securities to be in such denominations and registered in such
names as the Investor may request at least two (2) Business Days before any sale
of Registrable Securities.

(vi) Use commercially reasonable efforts to promptly register or qualify any
Registrable Securities under such other securities or blue sky laws of such
jurisdictions within the United States as any Investor reasonably requests and
which may be reasonably necessary or advisable to enable such Investor to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Investor, keep such registrations or qualifications in effect for
so long as the applicable Registration Statement is required to remain in effect
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such Investor to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Investor; provided,
however, that the Company will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Agreement, (B) subject itself to taxation in any jurisdiction where
it would not otherwise be subject to taxation but for this Agreement or
(C) consent to general service of process in any jurisdiction where it would not
otherwise be subject to such service but for this Agreement.

(vii) Use commercially reasonable efforts to promptly cause any Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other Governmental Entity within the United States as may be necessary
to enable the Investor to consummate the disposition of such Registrable
Securities in accordance with the intended methods of disposition set forth in
such Registration Statement.

(viii) In the event that the Investor advises the Company that the Investor
intends to distribute any Registrable Securities by means of an underwritten
offering, whether pursuant to Section 4.01 or Section 4.02, enter into an
underwriting agreement in customary form, scope and substance (including
customary representations, warranties, covenants and indemnifications) and take
all such other actions reasonably requested by the Investor or by the managing
underwriter, if any, to expedite or facilitate the underwritten disposition of
such Registrable Securities and deliver such documents and certificates as may
be reasonably requested by the Investor, its counsel and the managing
underwriter, if any.

(ix) Use its commercially reasonable efforts to prevent, or obtain the
withdrawal of, any stop order or other order suspending the use of any
Prospectus.

(x) Deliver to the Investor and each underwriter, if any, without charge, as
many copies of the applicable Prospectus and any amendment or supplement thereto
as the Investor or underwriter may reasonably request.

 

19



--------------------------------------------------------------------------------

(xi) Cooperate with the Investor and the underwriters, if any, of such
Registrable Securities and their respective counsel in connection with any
filings required by Law to be made with FINRA.

(xii) Obtain opinions of counsel to the Company and updates thereof addressed to
the Investor and the underwriters or initial purchasers, if any, covering
matters as are customarily requested in opinions covering secondary resale
offerings of companies of comparable size, maturities and lines of business as
the Company.

(xiii) Obtain “comfort” letters and updates thereof from the Company’s
independent certified public accountants, such letters covering matters as are
customarily requested in comfort letters covering secondary resale offerings of
companies of comparable size, maturities and lines of business as the Company.

(xiv) Only in the case of a Company Supported Distribution, as requested by the
managing underwriter in any such underwritten offering, provide reasonable
assistance with the marketing of any such offering, including causing members of
the Company’s management team to participate in a reasonable and customary
number of conference calls, investor meetings and due diligence sessions, in
each case and, to the extent to be in-person, to take place in the continental
United States; provided, that any such requested assistance shall not be
required if it would, in the Company’s reasonable judgment, interfere with the
normal business operations of the Company in any substantial respect.

(b) The Investor agrees by acquisition of a Registrable Security that the
Investor shall not be entitled to sell any of such Registrable Securities
pursuant to a Registration Statement, or to receive a Prospectus relating
thereto, unless the Investor has furnished the Company with the information set
forth in the next sentence at least five (5) Business Days prior to the filing
of the applicable Registration Statement or Prospectus. The Company may require
the Investor pursuant to a Registration Statement to furnish to the Company such
customary information regarding the Investor and the distribution of such Shares
as the Company may reasonably require for inclusion in such Registration
Statement. The Investor agrees promptly to furnish to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by the Investor not misleading. Any sale of any
Registrable Securities by the Investor shall constitute a representation and
warranty by the Investor that the information relating to the Investor and its
plan of distribution is as set forth in the Prospectus delivered in connection
with such disposition, that such Prospectus does not as of the time of such sale
contain any untrue statement of a material fact provided by the Investor and
that such Prospectus does not as of the time of such sale omit to state any
material fact provided by the Investor necessary to make the statements in such
Prospectus, in light of the circumstances under which they were made, not
misleading. The Company may exclude from such Registration Statement the
Registrable Securities of the Investor if the Investor fails to furnish such
information within a reasonable time after receiving such request. The Company
shall not include in any Registration Statement any information regarding,
relating to or referring to the Investor or its plan of distribution without the
approval of the Investor in writing. Notwithstanding any other provision of this
Agreement, the Investor shall also provide the Company as a condition to
including Registrable Securities in a Registration Statement, such information
as is reasonably requested by the Company in response to the Company’s customary
questionnaire seeking the information required by the Securities Act and the
rules and regulations promulgated thereunder.

 

20



--------------------------------------------------------------------------------

(c) The Investor shall not use any free writing prospectus (as defined in Rule
405 under the Securities Act) in connection with the sale of Registrable
Securities.

(d) Any single offering of Registrable Securities pursuant to any Shelf
Registration Statement or any Demand Registration that is reasonably expected to
result in aggregate cash proceeds in excess of One Hundred Million Dollars
($100,000,000) shall be made pursuant to an underwritten offering. The Investor
shall determine the managing underwriters for any offering initiated by the
Investor, subject to the consent of the Company (which shall not be unreasonably
withheld, conditioned or delayed). The Company shall determine the managing
underwriters in any Piggyback Registration, subject to the consent of the
Company (which shall not be unreasonably withheld, conditioned or delayed).

Section 4.06 Indemnification.

(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by Law, (1) the Investor if the Registrable Securities are covered by
a Registration Statement or Prospectus, (2) each of the Investor’s Affiliates,
officers, directors, shareholders, employees, advisors, agents, (3) each
underwriter (including the Investor if deemed to be an underwriter pursuant to
any SEC comments or policies), if any, and (4) each Person who controls (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) such underwriter (collectively, “Investor Indemnitees”), from and against
all losses, claims, damages, liabilities, penalties, judgments, suits, costs and
expenses (including reasonable legal fees and disbursements, which shall be
reimbursed periodically as incurred) (collectively, “Losses”) in connection with
any sale of Registrable Securities pursuant to a Registration Statement under
this Agreement arising out of or based upon (i) any untrue or alleged untrue
statement of a material fact contained in any such Registration Statement or any
Prospectus (including preliminary or final) relating to the registration of such
Registrable Securities or any amendment or supplement thereto or any document
incorporated by reference therein or any omission or (ii) or any alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, and will reimburse to each of the Persons listed
above, for any legal or any other expenses reasonably incurred in connection
with investigating and defending any such Losses; provided, however, that the
Company shall not be liable to such Investor Indemnitee in any such case to the
extent that any such Loss, claim, damage, liability or expense arises out of or
is based upon (A) an untrue statement or alleged untrue statement or omission or
alleged omission made in such Registration Statement, including any such
preliminary or final Prospectus contained therein or any such amendments or
supplements thereto, or contained in any free writing prospectus (as such term
is defined in Rule 405 under the Securities Act) prepared by the Company or
authorized by it in writing for use by such Investor Indemnitee (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Investor Indemnitee or its plan of distribution or
ownership interests which was furnished in writing to the Company expressly for
use in connection with such Registration Statement, including any such
preliminary or final Prospectus contained therein or any such amendments or
supplements thereto (B) offers or sales effected by or on behalf of such
Investor Indemnitee “by means of” (as defined in Rule 159A under the Securities
Act) a “free writing prospectus” (as defined in Rule 405 under the Securities
Act) or (C) the failure of any Investor Indemnitee to deliver or make available
to a purchaser of Registrable Securities a copy of any Registration Statement,
including any preliminary or final Prospectus contained therein or any
amendments or supplements thereto (if the same was required by applicable Law to
be delivered or made available); provided that the Company shall have delivered
or made available to such Investor Indemnitee such Registration Statement,
including such preliminary or final Prospectus contained therein and any
amendments or supplements thereto.

 

21



--------------------------------------------------------------------------------

(b) In connection with any Registration Statement in which the Investor is
participating by registering Registrable Securities, the Investor agrees to
indemnify and hold harmless, to the fullest extent permitted by Law, the
Company, its Affiliates, the officers, directors, shareholders, advisors,
agents, representatives or other employees of the Company, each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) the Company, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) such underwriter (collectively, “Company Indemnitees”),
from and against all Losses, as incurred, arising out of or based on any untrue
or alleged untrue statement of a material fact contained in any such
Registration Statement or preliminary or final Prospectus relating to the
registration of such Registrable Securities or any amendment or supplement
thereto or any document incorporated by reference therein, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, in each case solely to the extent that
such untrue or alleged untrue statement or omission or alleged omission is made
in such Registration Statement or in any preliminary or final Prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405 under the
Securities Act) in reliance upon and in conformity with written information
furnished to the Company by such Selling Investor expressly for inclusion in
such document; provided, however, that in no event shall the liability of the
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by the Investor upon the sale of the Registrable Securities
under the Registration Statement giving rise to such indemnification obligation.

(c) If any Person shall be entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall give prompt notice to the party from which
such indemnity is sought (the “Indemnifying Party”) of any claim or of the
commencement of any Action with respect to which such Indemnified Party has
actual notice and seeks indemnification or contribution pursuant hereto;
provided, however, that the delay or failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from any obligation or liability except
to the extent that the Indemnifying Party has been actually prejudiced by such
delay or failure. The Indemnifying Party shall have the right, exercisable by
giving written notice (including an acknowledgement of its obligation to
indemnify the Indemnified Party therefor on the terms set forth herein) to an
Indemnified Party promptly after the receipt of written notice from such
Indemnified Party of such claim or Action, to assume, at the Indemnifying
Party’s expense, the defense of any such Action, with counsel reasonably
satisfactory to such Indemnified Party; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such Action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such Action or fails to employ counsel reasonably satisfactory to
such Indemnified Party, in which case the Indemnified Party shall also have the
right to employ counsel and to assume the defense of such Action or (iii) in the
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and Indemnifying Party may exist in respect of such Action;
provided, further, that the Indemnifying Party shall not, in connection with any
one such Action or separate but substantially similar or related Actions in the
same jurisdiction, arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one firm of attorneys (together
with appropriate local counsel) at any time for all of the Indemnified Parties,
or for fees and expenses that are not reasonable.

 

22



--------------------------------------------------------------------------------

(d) Neither party shall settle, compromise, discharge or consent to an entry of
judgment with respect to a claim or liability subject to indemnification under
this Section 4.06 without the other party’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed); provided that the
Indemnifying Party may agree without the prior written consent of the
Indemnified Party solely to any settlement, compromise, discharge or consent to
an entry of judgment, in each case that relates only to money damages and by its
terms obligates the Indemnifying Party to pay the full amount of the liability
in connection with such claim and which unconditionally releases the Indemnified
Party from all liability in connection with such claim.

(e) If the indemnification provided for in this Section 4.06 is unavailable to
hold harmless each of the Indemnified Parties against any losses, claims,
damages, liabilities and expenses to which such parties may become subject under
the Securities Act, then the Indemnifying Party shall, in lieu of indemnifying
each party entitled to indemnification hereunder, contribute to the amount paid
or payable by such party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect (i) the
relative benefits received by the Indemnifying Party, on the one hand, and the
Indemnified Parties, on the other hand, from the offering or (ii) if the
allocation provided by clause (i) above is not permitted by applicable Law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Indemnifying
Party, on the one hand, and such Indemnified Parties, on the other hand, in
connection with the statements or omissions or alleged statements or omissions
that resulted in such losses, claims, damages, liabilities or expenses. The
relative fault of such parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact, or
omission or alleged omission to state a material fact, relates to information
supplied by or concerning the Indemnifying Party on the one hand, or by such
Indemnified Party on the other, and such party’s relative intent, knowledge,
access to information and opportunity to have corrected or prevented such
statement or omission. No Person guilty of fraudulent misrepresentation (within
the meaning of the Securities Act) shall be entitled to contribution from any
Person that is not guilty of such fraudulent misrepresentation.

 

23



--------------------------------------------------------------------------------

Section 4.07 Miscellaneous.

(a) With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of the Registrable
Securities to the public without registration, the Company agrees, so long as
there are outstanding Registrable Securities, to use its commercially reasonable
efforts to file with the SEC in a timely manner all reports and other documents
as the SEC may prescribe under Section 13(a) or 15(d) of the Exchange Act at any
time while the Company is subject to such reporting requirements of the Exchange
Act; and

(b) Subject to the provisions hereof, in the event that the Company proposes to
enter into an underwritten public offering, to the extent requested by the
managing underwriters, and provided that the Company and all executive officers
(as defined under the Exchange Act) and directors of the Company are also so
bound, the Investor agrees to enter into a customary agreement with the managing
underwriters not to effect any sale or distribution of equity securities of the
Company, or any securities convertible, exchangeable or exercisable for or into
such securities, without the consent of the managing underwriters, during the
period beginning upon receipt of notice hereunder that the Company intends to
conduct an offering of its securities in accordance with the terms hereof and
ending ninety (90) Business Days following the effective date of such offering,
except pursuant to such offering in accordance with the terms hereof; provided,
however, that if any executive officer or director is released by such managing
underwriters from its lockup obligations herein, then the Investor shall be so
released on a pro rata basis (with the percentage of the Investor’s Registrable
Securities so released being equal to the percentage of shares so released for
the executive officer or director having the highest percentage of released
shares among all of the executive officers or directors). The Company may impose
stop-transfer restrictions with respect to the securities subject to the
foregoing restriction until the end of the required stand-off period and shall
lift such stop-transfer restrictions immediately upon the end of such period.

(c) The registration rights granted to the Investor under this Agreement shall
terminate on the date on which the Investor no longer owns Registrable
Securities.

(d) Except for this Agreement, the Company is not party to any agreement
granting any holder or prospective holder of any securities of the Company
registration rights with respect to such securities. From and after the date
hereof, the Company shall not, without the prior written consent of the
Investor, enter into any agreement granting any holder or prospective holder of
any securities of the Company registration rights with respect to such
securities unless such new registration rights, including with respect to
underwriters’ “cutbacks” and “standoff” obligations, do not conflict with, the
registration rights granted to Investor hereunder.

ARTICLE 5

TERMINATION

Section 5.01 Termination. Other than the termination provisions applicable to
particular Sections of this Agreement that are specifically provided elsewhere
in this Agreement, this Agreement shall terminate (a) at any time upon the
mutual written agreement of the Company and the Investor and (b) at such time as
the Investor ceases to Beneficially Own any Registrable Securities.

 

24



--------------------------------------------------------------------------------

ARTICLE 6

MISCELLANEOUS

Section 6.01 Amendment and Modification. This Agreement may not be amended,
modified or supplemented except by written agreement of the Company and the
Investor.

Section 6.02 Titles and Subtitles; Interpretation. Unless otherwise indicated
herein, with respect to any reference made in this Agreement to a Section (or
Article, Subsection, Paragraph, Subparagraph or Clause), such reference shall be
to a section (or article, subsection, paragraph, subparagraph or clause) of, or
an exhibit or schedule to, this Agreement. The table of contents and any
article, section, subsection, paragraph or subparagraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Any reference made in this
Agreement to a statute or statutory provision shall mean such statute or
statutory provision as it has been amended through the date as of which the
particular portion of the Agreement is to take effect, or to any successor
statute or statutory provision relating to the same subject as the statutory
provision so referred to in this Agreement, and to any then applicable rules or
regulations promulgated thereunder. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed, as the context
indicates, to be followed by the words “but (is/are) not limited to.” The words
“herein,” “hereof,” “hereunder” and words of like import shall refer to this
Agreement as a whole, unless the context clearly indicates to the contrary.
Words used herein, regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context indicates is
appropriate. Where specific language is used to clarify or illustrate by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict the construction of the general statement which is
being clarified or illustrated.

Section 6.03 Extension; Waiver. At any time prior to the Closing Date, a party
to this Agreement may (a) extend the time for the performance of any of the
obligations or acts of the other party, (b) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered pursuant hereto, (c) waive compliance with any of the
agreements of the other party contained herein or (d) waive any condition to its
obligations hereunder. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in a written instrument
signed by such party. Except as otherwise expressly provided herein, no failure
to exercise, delay in exercising, or single or partial exercise of any right,
power or remedy by any party, and no course of dealing among the parties, shall
constitute a waiver of any such right, power or remedy.

Section 6.04 Binding Nature; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, Transferred or delegated by the Investor without prior written consent
of the Company, and any attempt to make any such assignment, Transfer or
delegation without such consent shall be null and void; provided that the
Investor may assign its registration rights under ARTICLE 4 in connection with
any Permitted Transfer under Section 3.03(d)(i).

 

25



--------------------------------------------------------------------------------

Section 6.05 Severability. Any provision of this Agreement that is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this Agreement invalid,
illegal or unenforceable in any other jurisdiction.

Section 6.06 Notices and Addresses. All notices, requests, consents, waivers and
other communications hereunder shall be in writing and shall be deemed given:
(a) when delivered if delivered personally (including by courier); (b) on the
third day after mailing, if mailed, postage prepaid, by registered or certified
mail (return receipt requested); (c) on the day after mailing if sent by a
nationally recognized overnight delivery service that maintains records of the
time, place, and recipient of delivery; or (d) upon receipt of a confirmed
transmission, if sent by telex, telecopy or facsimile transmission or e-mail, in
each case to the other parties at the following addresses, facsimile numbers or
e-mail addresses or to such other addresses as may be furnished in writing by
one party to the others:

(a) if to the Investor to:

Hitachi, Ltd., Business Development Office

6-6 Marunouchi 1-chome

Chiyoda-ku

Tokyo 100-8280, Japan

Attention: General Manager

Facsimile: 81-3-4564-6260

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

Shin-Marunouchi Building, 29th Floor

5-1, Marunouchi 1-chome

Chiyoda-ku, Tokyo 100-6529

Japan

Attention: Kenneth A. Siegel, Esq.

Facsimile: 011-81-3-3214-6512

E-mail: KSiegel@mofo.com

 

26



--------------------------------------------------------------------------------

(b) if to the Company:

Western Digital Corporation

3355 Michelson Drive, Suite 100

Irvine, California 92612

Attention: General Counsel

Facsimile: (949)672-9612

E-mail: Michael.Ray@wdc.com

with a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP

610 Newport Center Drive, Suite 1700

Newport Beach, California 92660

Attention: J. Jay Herron, Esq.

Facsimile: (949) 823-6994

E-mail: jherron@omm.com

Section 6.07 Governing Law. This Agreement and the legal relations among the
Parties shall be governed by and construed in accordance with the Laws of the
State of Delaware without giving effect to any Law or rule that would cause the
Laws of any jurisdiction other than the State of Delaware to be applied.

Section 6.08 Complete Agreement. This document and the documents referred to
herein contain the complete agreement between the parties and supersede any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way.

Section 6.09 No Third-Party Beneficiaries. This Agreement is intended and agreed
to be solely for the benefit of the parties hereto, and no third party shall
accrue any benefit, claim or right of any kind whatsoever pursuant to, under, by
or through this Agreement, except as otherwise contemplated by Section 6.04.

Section 6.10 Counterparts and Signatures. This Agreement may be executed in
several counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

Section 6.11 Further Assurances. Each party shall cooperate and take such action
as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

 

27



--------------------------------------------------------------------------------

Section 6.12 Specific Performance. The parties acknowledge and agree that
irreparable damage would be caused in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and money damages may not be an adequate remedy for any such
failure to perform or breach. Accordingly, the parties agree that, in addition
to any other remedy to which each party may be entitled at Law or in equity or
under this Agreement, each shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof, and each party expressly
waives the defense that a remedy in damages will be adequate.

Section 6.13 Consent to Jurisdiction; Service of Process; Venue. Each of the
parties to this Agreement irrevocably and unconditionally submits to the
exclusive jurisdiction of the Delaware Court of Chancery (and if jurisdiction in
the Delaware Court of Chancery shall be unavailable, any Delaware State court
and the Federal court of the United States of America sitting in the State of
Delaware) for the purposes of any action or other proceeding arising out of this
Agreement or any transaction contemplated hereby. Each of the parties further
agree that, to the fullest extent permitted by applicable Law, service of any
process, summons, notice or document by U.S. registered mail to such Person’s
respective address set forth in Section 6.06 above shall be effective service of
process for any action or proceeding in the State of Delaware with respect to
any matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each of the parties irrevocably and
unconditionally waives (and agrees not to plead or claim), any objection to the
laying of venue of any action or proceeding arising out of this Agreement or the
transactions contemplated hereby in the Delaware Court of Chancery (and if the
Delaware Court of Chancery shall be unavailable, in any Delaware State court or
the Federal court of the United States of America sitting in the State of
Delaware) or that any such action or proceeding brought in any such court has
been brought in an inconvenient forum.

Section 6.14 Waiver of Jury Trial. Each of the parties to this Agreement hereby
waives, to the fullest extent permitted by applicable Law, any right it may have
to a trial by jury in respect of any suit, action or other proceeding directly
or indirectly arising out of, under or in connection with this Agreement. Each
party (a) certifies that no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such party would not, in the event
of any action or proceeding, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties have been induced to enter into
this Agreement, by, among other things, the mutual waiver and certifications in
this Section 6.14.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto caused this Agreement to be duly executed
by their respective authorized officers on the day and year first above written.

Western Digital Corporation

By:   /s/ Michael C. Ray                                         
                       

        Michael C. Ray

        Senior Vice President, General Counsel and

        Secretary

Hitachi, Ltd.

By:   /s/ Hiroaki Nakanishi                                        
                

        Name: Hiroaki Nakanishi

        Title: Representative Executive Officer

                  President

 

   S-1    Investors Rights Agreement